UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) XQuarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the period ended December 24, 2016 or Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:0-14616 J & J SNACK FOODS CORP. (Exact name of registrant as specified in its charter) NewJersey 22-1935537 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 6000 Central Highway, Pennsauken, NJ 08109 (Address of principal executive offices) Telephone (856) 665-9533 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. XYes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). XYes No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer,” “non-accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer (X) Accelerated filer ( ) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes XNo As of January 19, 2017, there were 18,709,265 shares of the Registrant’s Common Stock outstanding. 1 INDEX Page Number Part I. Financial Information Item l. Consolidated Financial Statements Consolidated Balance Sheets – December 24, 2016 (unaudited) and September 24, 2016 3 Consolidated Statements of Earnings (unaudited) - Three Months Ended December 24, 2016 and December 26, 2015 4 Consolidated Statements of Comprehensive Income (unaudited) – Three Months Ended December 24, 2016 and December 26, 2015 5 Consolidated Statements of Cash Flows (unaudited) – Three Months Ended December 24, 2016 and December 26, 2015 6 Notes to the Consolidated Financial Statements (unaudited) 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3. Quantitative and Qualitative Disclosures About Market Risk 24 Item 4. Controls and Procedures 25 Part II. Other Information Item 6. Exhibits 25 2 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (in thousands, except share amounts) December 24, September 24, (unaudited) Assets Current assets Cash and cash equivalents $ 140,966 $ 140,652 Marketable securities held to maturity 26,017 13,539 Accounts receivable, net 92,368 98,325 Inventories 95,359 88,684 Prepaid expenses and other 8,141 13,904 Total current assets 362,851 355,104 Property, plant and equipment, at cost Land 2,482 2,512 Buildings 26,741 26,741 Plant machinery and equipment 228,356 227,614 Marketing equipment 279,785 278,299 Transportation equipment 7,589 7,637 Office equipment 22,618 22,136 Improvements 34,898 34,750 Construction in progress 7,948 5,356 Total Property, plant and equipment, at cost 610,417 605,045 Less accumulated depreciationand amortization 424,285 420,832 Property, plant and equipment, net 186,132 184,213 Other assets Goodwill 86,442 86,442 Other intangible assets, net 40,711 41,819 Marketable securities held to maturity 86,025 90,732 Marketable securities available for sale 29,362 29,465 Other 2,650 2,712 Total other assets 245,190 251,170 Total Assets $ 794,173 $ 790,487 Liabilities and Stockholders' Equity Current Liabilities Current obligations under capital leases $ 358 $ 365 Accounts payable 63,149 62,026 Accrued insurance liability 10,286 10,119 Accrued liabilities 6,954 6,161 Accrued compensation expense 11,396 16,340 Dividends payable 7,852 7,280 Total current liabilities 99,995 102,291 Long-term obligations under capital leases 1,151 1,235 Deferred income taxes 48,106 48,186 Other long-term liabilities 738 801 Stockholders' Equity Preferred stock, $1 par value; authorized 10,000,000 shares; none issued - - Common stock, no par value; authorized, 50,000,000 shares; issued and outstanding 18,697,000 and 18,668,000 respectively 27,060 25,332 Accumulated other comprehensive loss ) ) Retained Earnings 631,745 626,057 Total stockholders' equity 644,183 637,974 Total Liabilities and Stockholders' Equity $ 794,173 $ 790,487 The accompanying notes are an integral part of these statements. 3 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF EARNINGS (Unaudited) (in thousands, except per share amounts) Three months ended December 24, December 26, Net Sales $ 225,570 $ 222,850 Cost of goods sold(1) 159,675 159,015 Gross Profit 65,895 63,835 Operating expenses Marketing (2) 20,335 19,629 Distribution (3) 18,164 18,256 Administrative (4) 8,098 7,690 Other general income ) ) Total Operating Expenses 46,568 45,475 Operating Income 19,327 18,360 Other income (expense) Investment income 1,227 1,160 Interest expense & other ) ) Earnings before income taxes 20,528 19,488 Income taxes 6,988 6,510 NET EARNINGS $ 13,540 $ 12,978 Earnings per diluted share $ 0.72 $ 0.69 Weighted average number of diluted shares 18,787 18,839 Earnings per basic share $ 0.72 $ 0.69 Weighted average number of basic shares 18,686 18,687 (1) Includes share-based compensation expense of $182 and $133 for the three months ended December 24, 2016 and December 26, 2015, respectively. (2) Includes share-based compensation expense of $261 and $201 for the three months ended December 24, 2016 and December 26, 2015, respectively. (3) Includes share-based compensation expense of $18 and $11 for the three months ended December 24, 2016 and December 26, 2015, respectively. (4) Includes share-based compensation expense of $286 and $173 for the three months ended December 24, 2016 and December 26, 2015, respectively. The accompanying notes are an integral part of these statements. 4 J&J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME (Unaudited) (in thousands) Three months ended December 24, December 26, Net Earnings $ 13,540 $ 12,978 Foreign currency translation adjustments ) ) Unrealized holding loss on marketable securities ) ) Total Other Comprehensive(Loss)Income ) ) Comprehensive Income $ 12,333 $ 11,516 The accompanying notes are an integral part of these statements. 5 J & J SNACK FOODS CORP. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) (in thousands) Three months ended December 24, December 26, Operating activities: Net earnings $ 13,540 $ 12,978 Adjustments to reconcile net earnings to net cash provided by operating activities: Depreciation of fixed assets 8,728 8,170 Amortization of intangibles and deferred costs 1,183 1,455 Share-based compensation 748 518 Deferred income taxes ) ) Loss on sale of marketable securities - 109 Other 222 89 Changes in assets and liabilities net of effects from purchase of companies Decrease in accounts receivable 5,849 10,527 Increase in inventories ) ) Decrease in prepaid expenses 5,747 3,141 Decrease in accounts payable and accrued liabilities ) ) Net cash provided by operating activities 26,400 20,918 Investing activities: Purchases of property, plant and equipment ) ) Purchases of marketable securities ) ) Proceeds from redemption and sales of marketable securities 475 1,198 Proceeds from disposal of property and equipment 645 581 Other ) ) Net cash used in investing activities ) ) Financing activities: Payments to repurchase common stock - ) Proceeds from issuance of stock 980 640 Payments on capitalized lease obligations ) ) Payment of cash dividend ) ) Net cash used in financing activities ) ) Effect of exchange rate on cash and cash equivalents ) ) Net increase (decrease) in cash and cash equivalents 314 ) Cash and cash equivalents at beginning of period 140,652 133,689 Cash and cash equivalents at end of period $ 140,966 $ 111,922 The accompanying notes are an integral part of these statements. 6 J & J SNACK FOODS CORP. AND SUBSIDIARIES NOTES TO THE CONSOLIDATED FINANCIAL STATEMENTS (unaudited) Note 1 The accompanying unaudited Consolidated Financial Statements have been prepared in accordance with accounting principles generally accepted in the United States for interim financial information and with the instructions to Form10-Q and Rule10-01 of RegulationS-X. They do not include all information and notes required by generally accepted accounting principles for complete financial statements. However, except as disclosed herein, there has been no material change in the information disclosed in the Notes to Consolidated Financial Statements included in the Company’s Annual Report on Form10-K for the year ended September 24, 2016 . In the opinion of management, the accompanying unaudited consolidated financial statements contain all adjustments (consisting of only normal recurring adjustments) necessary to present fairly the financial position and the results of operations and cash flows. The results of operations for the three months ended December 24, 2016 and December 26, 2015 are not necessarily indicative of results for the full year. Sales of our frozen beverages and frozen juice bars and ices are generally higher in the third and fourth quarters due to warmer weather. While we believe that the disclosures presented are adequate to make the information not misleading, it is suggested that these consolidated financial statements be read in conjunction with the consolidated financial statements and the notes included in the Company’s Annual Report on Form 10-K for the fiscal year ended September 24, 2016. Note 2 We recognize revenue from our products when the products are shipped to our customers. Repair and maintenance equipment service revenue is recorded when it is performed provided the customer terms are that the customer is to be charged on a time and material basis or on a straight-line basis over the term of the contract when the customer has signed a service contract. Revenue is recognized only where persuasive evidence of an arrangement exists, our price is fixed or estimable and collectability is reasonably assured. We record offsets to revenue for allowances, end-user pricing adjustments, trade spending, coupon redemption costs and returned product. Customers generally do not have the right to return product unless it is damaged or defective. We provide an allowance for doubtful receivables after taking into consideration historical experience and other factors. The allowance for doubtful receivables was $585,000 and $571,000 at December 24, 2016 and September 24, 2016, respectively. 7 Note 3 Depreciation of equipment and buildings is provided for by the straight-line method over the assets’ estimated useful lives. Amortization of improvements is provided for by the straight-line method over the term of the lease or the assets’ estimated useful lives, whichever is shorter. Licenses and rights, customer relationships and non-compete agreements arising from acquisitions are amortized by the straight-line method over periods ranging from 3 to 20 years. Depreciation expense was $8,728,000 and $8,170,000 for the three months ended December 24, 2016 and December 26, 2015, respectively. Note 4 Basic earnings per common share (EPS) excludes dilution and is computed by dividing income available to common shareholders by the weighted average common shares outstanding during the period. Diluted EPS takes into consideration the potential dilution that could occur if securities (stock options) or other contracts to issue common stock were exercised and converted into common stock. Our calculation of EPS is as follows: Three Months Ended December 24, 2016 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.72 Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.72 8 Three Months Ended December 26, 2015 Income Shares Per Share (Numerator) (Denominator) Amount (in thousands, except per share amounts) Basic EPS Net Earnings available to common stockholders $ $ 0.69 Effect of Dilutive Securities Options - - Diluted EPS Net Earnings available to common stockholders plus assumed conversions $ $ 0.69 Note 5 At December 24, 2016, the Company has three stock-based employee compensation plans. Share-based compensation was recognized as follows: Three months ended December 24, December 26, (in thousands, except per share amounts) Stock Options $ ) $ ) Stock purchase plan 174 92 Restricted stock issued to an employee 1 1 Total share-based compensation $ ) $ ) The above compensation is net of tax benefits $ 783 $ 674 9 The fair value of each option grant is estimated on the date of grant using the Black-Scholes options-pricing model with the following weighted average assumptions used for grants in fiscal 2017 first three months: expected volatility of 15.8%; risk-free interest rate of 1.1%; dividend rate of 1.3% and expected lives of 5 years. During the 2017 three month period, the Company granted 300 stock options at a weighted-average grant date fair value of $15.15. The Company did not grant any stock options during the 2016 three month period. Expected volatility is based on the historical volatility of the price of our common shares over the past 51 months for 5 year options and 10 years for 10 year options. We use historical information to estimate expected life and forfeitures within the valuation model. The expected term of awards represents the period of time that options granted are expected to be outstanding. The risk-free rate for periods within the expected life of the option is based on the U.S. Treasury yield curve in effect at the time of grant. Compensation cost is recognized using a straight-line method over the vesting or service period and is net of estimated forfeitures. Note 6 We account for our income taxes under the liability method. Under the liability method, deferred tax assets and liabilities are determined based on the difference between the financial statement and tax bases of assets and liabilities as measured by the enacted tax rates that will be in effect when these differences reverse. Deferred tax expense is the result of changes in deferred tax assets and liabilities. 10 Additionally, we recognize a liability for income taxes and associated penalties and interest for tax positions taken or expected to be taken in a tax return which are more likely than not to be overturned by taxing authorities (“uncertain tax positions”).
